United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 5, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-20445
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARIO SANCHEZ-PEREZ, also known
as Jesus Corona-Leon,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:04-CR-499-ALL
                      --------------------

Before JONES, Chief Judge, and SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Mario Sanchez-

Perez raises arguments that are foreclosed by United States v.

Nava-Perez, 242 F.3d 277, 279 (5th Cir. 2001), which held that an

alien’s removal, on reinstatement of a prior order of removal,

was a separate and distinct event from his original removal, such

that the alien had been removed subsequent to an aggravated

felony conviction, and by Almendarez-Torres v. United States, 523

U.S. 224, 235 (1998), which held that 8 U.S.C. § 1326(b)(2) is a


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-20445
                               -2-

penalty provision and not a separate criminal offense.   The

Government’s motion for summary affirmance is GRANTED, and the

judgment of the district court is AFFIRMED.